PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re of
Patent No. 10,784,470
Issue Date: September 22, 2020
Application No. 15/716,753
Filed: September 27, 2017
Attorney Docket No. KAT-13-0600-CP-C2
:
:
:   DECISION ON REQUEST FOR REFUND
:
:



 This is a decision on the request for refund filed June 04, 2020.

The request for refund is GRANTED.

Applicant files the above request for refund of $1,000.00 stating, “On January 23, 2020 the correct fee of $100 (under 37 CFR 1.17(g)) was charged to the Deposit Account… for the issuance of the Decision on Petition Under 37 CFR 1.55(f) and that the $1,000.00 petition fee paid on December 13, 2019 was incorrect.”
.
In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $1,000.00 was refunded to applicant’s deposit account on October 27, 2020.

Any questions concerning this matter may be directed to the undersigned at (571) 272-4231.  



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions